Opinion issued December 8, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-15-00505-CV
                          ———————————
                   MARCY LERCH, ET AL., Appellants
                                      V.
WILMINGTON TRUST NA SUCCESSOR TRUSTEE FOR THE MERRILL
 LYNCH MORTGAGE INVESTOR TRUST SERIES 2006-HE5, Appellee



               On Appeal from the County Court at Law No. 1
                         Fort Bend County, Texas
                  Trial Court Cause No. 15-CCV-054652


                        MEMORANDUM OPINION

      Appellants, Marcy Lerch, et al., appealed from the trial court’s final

judgment, signed on April 21, 2015. See TEX. R. APP. P. 26.1(a)(1). However,

appellants have failed to timely file their appellate brief.   See id. 38.6(a),
38.8(a)(1). After being notified by the Clerk of this Court on September 16, 2015,

that their appeal was subject to dismissal for failure to timely file their appellate

brief, appellants failed to timely respond. See id. 38.8(a)(1), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




                                           2